DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-5 are pending and rejected.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding Claim 1, Claim 1 recites “configued [sic]” & “configuerd [sic]” on Lines 6 & 16, respectively. Examiner acknowledges these as accidental misspellings of “configured” and has examined the claims accordingly. Examiner kindly requests correction of these misspellings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “the distal end of the sheath” on Line 7. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the distal end of the sheath” is being interpreted as “a distal end of the sheath”.
Regarding Claim 1, Claim 1 recites the limitation “a sheet-like member” on Line 9. The term "sheet-like" is a relative term which renders the claim indefinite. The term "sheet-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “sheet-like” is being interpreted as any member with a thickness smaller than both a width and a length.
Regarding Claim 1, Claim 1 recites the limitation “deformed between a contracted form in which the expansion member has a smaller outer diameter than an inner diameter of the sheath and an expanded form in which the expansion member has a larger outer diameter than an outer diameter of the sheath” on Lines 11-15. It is unclear whether the expansion member has two discrete outer diameters (i.e., a smaller outer diameter and a larger outer diameter) or a single outer diameter which is smaller/larger than an inner diameter/outer diameter of the sheath depending on the form. For the purpose of examination, Lines 11-15 of Claim 1 are being interpreted as:
deformed between a contracted form in which an outer diameter of the expansion member is smaller than an inner diameter of the sheath and an expanded form in which the outer diameter of the expansion member is larger than an outer diameter of the sheath
Regarding Claim 1, Claim 1 recites the limitation “the circumferential direction” on Lines 19-21. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the circumferential direction” is being interpreted as “a circumferential direction”.
Regarding Claim 1, Claim 1 recites the limitation “the radial direction” on Line 24. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the radial direction” is being interpreted as “a radial direction”.
Regarding Claim 2, Claim 2 recites the limitation “the circumference” on Line 3. This limitation is indefinite because:
There is antecedent basis for this limitation in the claims; and
It is unclear which element has said circumference (e.g., the sheath, the endoscope, etc.).
For the purpose of examination, “the circumference” is being interpreted as “a circumference of the endoscope”.
Regarding Claim 3, Claim 3 recites the limitation “gradually” on Line 3. The term "gradually" is a relative term which renders the claim indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “gradually” is being interpreted as without interruption.
Regarding Claim 4, Claim 4 recites the limitation “the longitudinal direction” on Lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the longitudinal direction” is being interpreted as “a longitudinal direction”.
Regarding Claim 5, Claim 5 recites “a plurality of the expansion members” on Lines 2-3. It is unclear whether the “expansion members” are the same as the “expansion member” previously recited on Line x of Claim 1 (i.e., “the expansion members” must have all the limitations of the “expansion member” of Claim 1) or different, expansion members. Additionally it is unclear whether the “expansion members” of Claim 5 are in addition to the “expansion member” of Claim 1 or replace the “expansion 
wherein the expansion member has a plurality of expansion member sections arranged in the circumferential direction around the longitudinal axis; and ends of two of the expansion member sections adjacent in the circumferential direction are overlapped at least at base sections thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat (US 2006/0184048).
Regarding Claim 1, Saadat discloses an endoscope system (Fig. 1B, an imaging assembly 10; [0071]) comprising:
a sheath (Fig. 1B, a sheath 14; [0071]) that is formed in a cylindrical shape (the sheath 14 is substantially cylindrical; see Fig. 1B) and that has a longitudinal axis and that opens at both ends thereof (Fig. 1B, the sheath 14 is a conventional intra-vascular delivery catheter in which a deployment catheter 16 is advanced therethrough and therefore must be hollow around a longitudinal axis; [0073] & [0084]);

a field-of-view ensuring part (Fig. 1B, an imaging hood 12; [0072]) that is disposed in the sheath (the imaging hood is disposed in the sheath 14; see Fig. 1A) and that is configured to project from and retract into a distal end of the sheath (Figs. 1A & 1B, the imaging hood 12 is deployed from and withdrawn into a distal end of the sheath 14; [0071] – [0072]), wherein the field-of-view ensuring part is provided with an expansion member (Figs. 1B, 20A & 20B, the imaging hood 12 comprises a plurality of hood members 260 defining an expanding portion; [0072], [0113] & Claim 20) that is formed of a sheet-like member (the expanding portion has a thickness that is smaller than a width and a length of the expanding portion; Figs. 20A & 20B) curved about the longitudinal axis and formed into a substantially cylindrical shape (Figs. 20A & 20B, the expanding portion is deployed into a conical shape about the longitudinal axis; [0113]) and that is deformed between a contracted form (Figs. 1A & 20A, low-profile configuration; [0071]) in which an outer diameter of the expansion member is smaller than an inner diameter of the sheath (Figs. 1A & 20A, an outer diameter of the imaging hood 12, and thus an outer diameter of the expanding portion, is smaller than an inner diameter of sheath 14 in the low-profile configuration; [0073]) and an expanded form (Figs. 1B & 20B, a deployed configuration; [0073]) in which the outer diameter of the expansion member is larger than an outer diameter of the sheath (Figs. 1B & 20B, the outer diameter of the imaging hood 12, and thus the outer diameter of the expanding portion, is larger than an outer diameter of sheath 14 in the deployed configuration; [0073]), and a drive member that is configured to generate an expansion force for deforming the expansion member from the contracted form into the expanded form (Figs. 1B, 20A & 20B, the imaging hood 12 is made of a shape memory alloy which drives the expanding portion from the low-profile configuration to the deployed configuration; [0072] & [0113]); and

Regarding Claim 2, Saadat discloses the endoscope system according to Claim 1. Saadat further discloses wherein the expansion member has, in the expanded form, a shape extending over more than half a circumference of the endoscope about the longitudinal axis (when the expanding portion is in the deployed configuration, the conical shape extends fully around a circumference of the deployment catheter 16; see Fig. 20B).
Regarding Claim 3, Saadat discloses the endoscope system according to Claim 1. Saadat further discloses wherein the expansion member has, in the expanded form, a shape whose diameter gradually increases from the base end toward the distal end (when the expanding portion is in the deployed configuration, the conical shape has a diameter that increases from the base end toward the distal end without interruption; See Fig. 20B).
Regarding Claim 5, Saadat discloses the endoscope system according to Claim 1. Saadat further discloses wherein the expansion member has a plurality of expansion member sections (Figs. 20A & 20B, a plurality of hood members 260; [0113]) arranged in the circumferential direction around the 
ends of two of the expansion member sections adjacent in the circumferential direction are overlapped at least at base sections thereof (Fig. 20A, base sections of adjacent hood members are overlapped; see Fig. 20A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat (US 2006/0184048) in view of Miller et al. (hereinafter "Miller") (US 2010/0010311).
Regarding Claim 4, Saadat discloses the endoscope system according to Claim 1. Saadat fails to explicitly disclose wherein the expansion member has an opening section that opens in a longitudinal direction of the expansion member in the expanded form.
However, Miller teaches an endoscope system (Fig. 1B, an imaging assembly 10; [0046]) comprising:
a sheath (Fig. 1B, a sheath 14; [0046]);
an endoscope (Figs. 1B & 8, a deployment catheter 16; [0048]);
an expansion member (Figs. 1B & 8, an imaging hood 12; [0047]) that is deformed between a contracted form (Fig. 1A, a low-profile configuration; [0046]) and an expanded form (Fig. 1B, a deployed configuration; [0048]); and
wherein the expansion member has an opening section (Fig. 8, a unidirectional valve 72; [0062]) that opens in a longitudinal direction of the expansion member in the expanded form (the unidirectional valve 72 extends longitudinally along the imaging hood 12; see Fig. 8).
The advantage of the unidirectional valve is to remove fluids from the imaging site without backflow (Miller; [0062]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the expanding portion as disclosed by Saadat, to include the unidirectional valve taught by Miller, to remove fluids from the imaging site without backflow (Miller; [0062]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al. (US 2020/0305690) teaches a sheath for an endoscope with an expandable distal end.
Viala (US 2019/0380564) teaches an endoscope cap with a flared shape.
Ramanujam et al. (US 2016/0287063) teaches a colposcope with distal expandable members.
Rosa et al. (US 2014/0207150) teaches an endoscope with a distal support foot.
Mihaljevic et al. (US 2013/0237817) teaches a tissue imaging device with a distal hood.
Kuhns et al. (US 2007/0149845) teaches a diagnostic device with a plurality of distal arms in a petal-like arrangement.
Kerr (US 2006/0079925) teaches a direction vison dissection port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795